SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1362
KA 12-02097
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MARK BRIDENBAKER, DEFENDANT-APPELLANT.


THOMAS E. ANDRUSCHAT, EAST AURORA, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID PANEPINTO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Kenneth F. Case,
J.), rendered October 25, 2012. The judgment convicted defendant,
upon his plea of guilty, of reckless assault of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of reckless assault of a child (Penal Law §
120.02 [1]). Contrary to defendant’s contention, the record
establishes that he knowingly, voluntarily and intelligently waived
his right to appeal (see generally People v Lopez, 6 NY3d 248, 256).
“Although County Court’s colloquy was brief, defendant signed a
detailed written waiver of the right to appeal . . . , and he
acknowledged to the court that he understood that he was foregoing the
right to appeal” (People v Luper, 101 AD3d 1668, 1668, lv denied 20
NY3d 1101; see People v Ramos, 7 NY3d 737, 738; cf. People v Bradshaw,
18 NY3d 257, 267). The valid waiver encompasses defendant’s challenge
to the severity of the sentence (see People v Lococo, 92 NY2d 825,
827).




Entered:   December 27, 2013                       Frances E. Cafarell
                                                   Clerk of the Court